      Case: 1:18-cv-07166 Document #: 20 Filed: 01/10/19 Page 1 of 4 PageID #:74



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 GREGORY L. WEST,
                                                         Case No. 1:18-cv-07166
      Plaintiff,

 v.                                                      Honorable Ruben Castillo

 FORD MOTOR CREDIT COMPANY
 LLC and TRANS UNION LLC,                                Honorable M. David Weisman
                                                         Magistrate Judge
      Defendants.

                                    INITIAL STATUS REPORT

         Pursuant to Fed. R. Civ. P. 26(f) and this Court’s Case Procedures, the parties submit the

following Initial Status Report.

A.       Nature of the Case

         1.        Basis for jurisdiction, nature of the claims and counterclaims.

                   This action seeks damages for Ford Motor Credit Company LLC’s alleged willful
                   and/or negligent violations of the Fair Credit Reporting Act (“FCRA”); 15 U.S.C.
                   § 1681 et seq. This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331
                   and 1337(a) under 15 U.S.C. § 1681p with respect to Plaintiff’s FCRA claims.

         2.        Relief sought by plaintiff, including computation of claimed damages, if

                   available.

                   Actual damages – Decreased credit opportunities; decreased credit
                   standing/worthiness; denial(s) of credit, emotional distress. Subject to expert
                   testimony.

                   Statutory Damages – Seeking statutory damages in amount of $1,000.00 from Ford
                   Motor Credit Company LLC for each separate FCRA violation, pursuant to 15
                   U.S.C. § 1681o.

                   Punitive Damages – Seeking punitive damages in excess of $10,000.00 from Ford
                   Motor Credit Company LLC for willful violation of FCRA, pursuant to 15 U.S.C.
                   § 1681n.


                                                   1
     Case: 1:18-cv-07166 Document #: 20 Filed: 01/10/19 Page 2 of 4 PageID #:75



      3.     Names of any parties that have not been served.

             None.

      4.     Major factual and legal issues.

             (1) Whether Ford Motor Credit Company LLC accurately furnished account
             information to TransUnion LLC? (2) Whether Ford Motor Credit Company LLC
             conducted a reasonable investigation in response to Plaintiff’s dispute pertaining to
             inaccurate credit reporting?

      5.     Citations to key authorities which will assist the Court in understanding and

             ruling on the issues.

             None.

B.    Preparation of Draft Scheduling Order

      1.     The general type of discovery needed;

             Oral; written.

      2.     A date to issue written discovery;

             February 15, 2019.

      3.     A date for the deadline for the amendment of pleadings;

             March 18, 2019.

      4.     A fact discovery completion date;

             May 16, 2019.

      5.     An expert discovery completion date, including dates for the delivery of expert

             reports; and

             August 8, 2019

             Delivery of Plaintiff’s expert report on or before June 13, 2019

             Delivery of Defendant’s expert report on or before July 11, 2019

      6.     A date for the filing of dispositive motions.

                                               2
     Case: 1:18-cv-07166 Document #: 20 Filed: 01/10/19 Page 3 of 4 PageID #:76



             September 19, 2019.

C.    Trial Status

      1.     Whether or not a jury has been requested.

             A jury has been requested by Plaintiff.

      2.     Probable length of the trial.

             The probable length of the trial is no more than four (4) days.

D.    Consent to Proceed Before a Magistrate Judge

      1.     Whether or not the parties will consent to proceed before a Magistrate Judge

             for all proceedings including trial.

             The parties will not consent to proceed before a Magistrate Judge for all
             proceedings including trial.

E.    Settlement Status

      1.     Whether or not settlement discussions have been held and the status of those

             discussions, if any.

             Settlement discussions have been held; however, have been unsuccessful to date.

January 10, 2018                                   Respectfully submitted,

                                                   /s/ Joseph Scott Davidson

                                                   Joseph Scott Davidson
                                                   Mohammed Omar Badwan
                                                   SULAIMAN LAW GROUP, LTD.
                                                   2500 South Highland Avenue
                                                   Suite 200
                                                   Lombard, Illinois 60148
                                                   +1 630-581-5450
                                                   +1 630-575-8180
                                                   jdavidson@sulaimanlaw.com
                                                   mbadwan@sulaimanlaw.com

                                                   Counsel for Gregory L. West


                                               3
Case: 1:18-cv-07166 Document #: 20 Filed: 01/10/19 Page 4 of 4 PageID #:77



                                        /s/ Mary K. Schulz (with consent)

                                        Mary K. Schulz
                                        MEDIA LITIGATION FIRM, P.C.
                                        1144 East State Street
                                        Suite A260
                                        Geneva, Illinois 60134
                                        +1 312-213-7196
                                        medialitigationfirm@gmail.com

                                        Counsel for Ford Motor Credit Company
                                        LLC




                                    4
